

117 S2947 IS: Flood Risk Transparency for Homebuyers Act
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2947IN THE SENATE OF THE UNITED STATESOctober 6, 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to provide a disclosure notice to homebuyers of properties owned by the Department of Housing and Urban Development that are located in special flood hazard areas, and for other purposes.1.Short titleThis Act may be cited as the Flood Risk Transparency for Homebuyers Act.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)Covered propertyThe term covered property means a 1-to-4 unit residential property—(A)acquired by the Department as a result of a foreclosure action on a mortgage insured by the Federal Housing Administration under title II of the National Housing Act (12 U.S.C. 1707 et seq.); and(B)located in a special flood hazard area according to a flood hazard boundary map or flood insurance rate map issued by the Administration. (3)DepartmentThe term Department means the Department of Housing and Urban Development.(4)National Flood Insurance ProgramThe term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(6)Severe repetitive loss propertyThe term severe repetitive loss property has the meaning given the term in section 1307(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(h)).3.Requirement to provide disclosure to homebuyers of properties located in special flood hazard areas(a)In generalWhen listing a covered property for sale by the Department, the Secretary shall provide a disclosure notice that includes—(1)the estimated monthly cost of insurance for the covered property under the National Flood Insurance Program for the zip code in which the covered property is located; and(2)whether the covered property is a severe repetitive loss property.(b)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary and the Administrator shall submit to Congress a joint report on covered properties sold by the Department for which claims were filed under the National Flood Insurance Program during the year covered by the report, including whether the covered property is a severe repetitive loss property.